ateDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 28 Dec 2020.

Amendments Received
Amendments to the claims were received and entered on 9 Feb 2021.

Election/Restrictions
Newly-presented claims 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  These claims are directed to the species of blood pressure monitor within the genus of sensors (see Requirement for Restriction of 10 Sep 2019, p. 3), whereas the elected species is cameras (see Election of 17 Sep 2019, p. 1).  These claims are withdrawn because they are directed to a non-elected, distinct species, the examination of which poses a serious burden to the Office.
Newly-presented claims 37–40 and 43 are also directed to non-elected, distinct species of sensors.  Examination of these species does not pose a burden, so the claims directed to them are not withdrawn.
Election was made without traverse in the reply filed on 17 Sep 2019.

Status of the Claims
Withdrawn: 41 and 42
Canceled: 2, 5, 6, 8, 14–23, 25 and 26 and 29–36
Examined herein: 1, 3, 4, 7, 9–13, 24, 27, 28, 37–40 and 43–46

Withdrawn Rejections
All rejections of claims 9, 10 and 29–36 are hereby withdrawn; their cancelation moots the rejections.

Claim Interpretation
In view of claim 7, "gesture" as used throughout the claims will be interpreted as encompassing "facial expression".
In claim 11, "email notification" is interpreted as describing a notification that requests the user to confirm that the email should be sent (cf. Specification, pp. 19, 20 and 23), as opposed to a notification that an email has been received, or a notification by way of email.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 11–13, 24, 27, 28, 37–40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Guday, et al. (US 2009/0002178); and Coughlan, et al. (US 8,041,344; on IDS of 1 May 2017).
The rejection of claims 1, 3, 4, 7, 11–13, 24, 27 and 28 is maintained from the previous Office action.  Newly-presented claims 37–40 and 43 have been added to this ground of rejection.
With respect to claims 1, 12 and 24, Guday teaches a device comprising a processor (0049), a plurality of sensors (0031–0034; Fig. 3), and a storage memory comprising software (0051).  The device receives data from the sensors (0030), and from those data can identify facial expressions (0032) or voice input (0031).  From the identified facial expressions and voice input, the device can determine a mood of the user (0023).  The device can execute various functions depending on the user's mood (0037), including modifying the UI of the device (0026).  Guday teaches that the types of moods that can be identified are "mellow mood" (0026) or "good mood" (0037).
Guday does not teach that changing the functions of the device depending on the user's emotions includes "determin[ing], based on the identification of the at least one emotion of the user, whether to execute a function at the device" and then either executing the function or not.
Coughlan teaches a device that allows a user to send messages, and identifies the user's emotion at the time the message is sent.  The message management system can be implemented using software, possibly stored in a storage medium in the messaging device (9:52–65).  "[T]he message management system can determine before forwarding an email to a recipient whether or not the user is i.e. "execute a function"), or not send the message (i.e. "decline to execute the function").  Coughlan teaches that based on the identified emotion, the device can redirect incoming calls to voicemail, or prompt to confirm outgoing messages, including calls (3:22–26; 2:52–60).
Guday teaches that identification of a "mellow mood" or "good mood" (i.e. "an emotion of happy") may be a condition that causes execution of a specific device function, and Coughlan teaches that one of the specific device functions may be prompting the user to confirm a call to another person.  So the combination of Guday and Coughlan teaches that when the system identifies that the user is happy, the system may prompt the user to call another person.
With respect to claims 3 and 13, Guday teaches that one of the sensors can be a camera (0032).
With respect to claim 4, Guday teaches that the facial expression can be identified "by comparing selected facial features in the live image and a facial database" (0032).
With respect to claim 7, Guday teaches that the facial expression is recognized from the camera data (0032).
With respect to claim 11, Coughlan teaches that the system can send email messages (6:36–39).  Coughlan further teaches that, based on the emotional state of the user, the system can determine whether the message should be sent, or whether to ask the user for approval (7:18–36); i.e. "determine … whether to provide the email notification at the device" and then provide or not provide the notification.
With respect to claim 27, Guday teaches that one of the sensors can be a microphone (0031).
With respect to claim 28, Guday teaches that moods are determined from sensor data using classifiers (0041), which can operate using tabular data described by a mood schema (0039, 0042).

With respect to claims 38–40, Guday teaches that the system can associate different heart rate ranges with "agitated mood" (i.e. "angry"); "normal mood" (i.e. "being calm") and "somber mood" (i.e. "depression").
With respect to claim 43, Guday teaches that the system can identify emotions also based on the temperature of the user (0022).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the emotion recognition aspects of Guday with the messaging control aspects of Coughlan in a single device, because Coughlan teaches that an advantageous feature of a messaging device is to suggest, suppress, or require confirmation of, some communications when the user is in a specific emotional state, and Guday teaches an advantageous method of determining the user's specific emotional state.  Given that both Guday and Coughlan are directed to communication devices that detect and act on user emotion as part of their messaging capabilities, and that the combination simply requires performing the functions of Coughlan after the functions of Guday, said practitioner would have readily predicted that the combination would successfully result in a device that detects a user's emotional state and controls execution of messaging functions based on the detected state.  The inventions are therefore prima facie obvious.

Claims 44–46 are rejected under 35 U.S.C. 103 as being unpatentable over Guday and Coughlan as applied to claims 12 and 24 above, and further in view of Robarts, et al. (US 2006/0004680; on IDS of 1 May 2017).

Robarts teaches "using a combination of explicit and implicit user context modeling techniques to identify and provide appropriate computer actions based on a current context" (Abstract).  The context modeling can include "the user's mental state, emotional state, and physical or health condition" (0040), and "the user's logical and data telecommunications environment" (0040), for which "attributes reflecting a state of the user's logical and telecommunications environment include an electronic calendar" (0089).  The system can also utilize location information to detect context (0044; 0053).  Robarts further teaches that the system can detect when the user is happy (0137; 0309).  Based on contextual information, the system can prompt the user to call home (0289–0290; 0316).  Robarts teaches that these methods "allow a system to automatically enhance its responses to changing contextual information" (0003).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add calendar information to the identification of a user's emotional state, as taught by Robarts, to a system that controls the functions of a device based on the user's emotional state, as taught by Guday and Coughan, because Robarts teaches that using calendar information helps to identify the user's context and emotional state.  Given that all of these references teach devices that sense the user's emotional state and control functions accordingly, said practitioner would have readily predicted that the combination would successfully result in a system that identifies a user's emotional state from a combination of sensor measurements and calendar information.  The inventions are therefore prima facie obvious.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Soren Harward/Primary Examiner, Art Unit 1631